Robinson, J.
(concurring). This action relates to a half section of land worth about $9,000 (N.J 22 — 136—94). At a foreclosure sale on a mortgage to Jacob Graeber, plaintiff bid in the land for $493.73, which was about 10 per cent of the value of the equity of redemption. In May, 1915, the sheriff made to him a deed of the land. He brings this action to quiet his title. Because of superior equities the district court gave judgment permitting defendant to redeem by paying the plaintiff his money, with interest, and a bonus of $150. The plaintiff appeals and demands his pound of flesh. He made good money by acting as the friend, broker, and adviser of Jackson, and by placing his mortgage securities and realizing good money commissions. Their relations became so friendly and brotherly that Jackson trusted his friend Hendrick to bid in his land and to protect him against foreclosure sales, and in short to act the part of a guardian.
The claim of plaintiff is based on a foreclosure of the Graeber mortgage, which Hendrick obtained and caused to be foreclosed. It had no date. It was made to secure three promissory notes, — $150, due November 1, 1913; $111, due November 1, 1913; $300, due November 1, 1914. The mortgage was made to secure a cash loan of $400 and interest and a void promise to pay Graeber $200 for not bidding against Jack*474.-son at the government sale of land. Max Hendrick probably bad some interest in the Graeber claim. He bad it for collection. Jackson testifies : “Hendrick came to my place with the mortgage already made ont. He said, It runs to Graeber covering tbe debt, $400. He said it covers only 40 acres in section 30.” Hendrick did not read tbe mortgage. He was sixty-five years old and could not read without glasses. Hendrick said be was in a burry.' I says: “Is it on tbe 40 acres, and be says, ‘Yes/ ” and such is tbe testimony of Mrs. Jackson. Hendrick admitted that be did not read tbe mortgage to Jackson. Jackson says: “I signed it, but I did not read it at all. I borrowed $400 from Graeber. I paid, I believe $300 or $400;” but, as it turned out, tbe mortgage was on tbe 40 acres and on tbe north half of section 22, and it was acknowledged by Max Hendrick as of June 21, 1913, but tbe mortgage was not filed for record until September 11, 1913.
On April 3,1914, seven months before tbe mortgage became due Graeber and Jackson commenced proceedings to foreclose it. Tbe sale was made by tbe sheriff on May 9, 1914. For these and several other reasons tbe foreclosure should be held void:
1. Tbe mortgage has no date and tbe notice of sale must give tbe date of tbe mortgage.
2. Tbe acknowledgment was taken or put on by Max Hendrick, who was not a disinterested person, and it was not recorded until September 11, 1913.
3. The affidavit in regard to tbe publication of tbe foreclosure notice is that it was published five successive weeks commencing on tbe 3d da;? of April and ending on tbe 8th day of May, 1914.
4. Tbe notice of sale does not give tbe date of recording tbe mortgage as required by statute. Comp. Laws, § 8080.
5. The power of attorney to foreclose is defective. It does not show tbe residence or postoffice of tbe person named as tbe attorney. It does not show that any sum is due on tbe mortgage.
6. Tbe notice of sale does not state tbe amount due on tbe mortgage. In tbe certificate of sale it is stated that tbe sum due at date of sale is $443.73 and then there is added costs of sale, making a total of $493.73.
7. As a matter of fact nothing was due on tbe mortgage at tbe time of tbe sale. By giving Jackson credit for tbe amount paid on tbe mortgage and credit for tbe $200 bonus, wrongfully included in tbe mortgage, *475nothing was impaid only a part of the $300 note, which did not become due until seven months after the foreclosure.
For these reasons it appears that the mortgage foreclosure is void, but were it clearly valid no court should be a&lced to sustain such a drastic procedure. For his very questionable claim of $500 plaintiff wants the court to give him clear title to an equity worth $5,000. That is altogether preposterous. The manifest duty of plaintiff was to protect Jackson, instead of figuring to beat him out of his land by hasty, premature, snap foreclosure. He was bound to refrain from taking an undue advantage of Jackson even through the form and technicalities of law. Under such facts the trial court should not have allowed Max Hendrick a bonus of $150. The foreclosure proceedings were not conducted fairly or in good faith or according to law.
Judgment affirmed.